Name: Council Regulation (EEC) No 1059/88 of 28 March 1988 laying down the arrangements applicable to Greece' s trade with Turkey
 Type: Regulation
 Subject Matter: distributive trades;  Europe
 Date Published: nan

 23.4.1988 EN Official Journal of the European Communities L 104/4 COUNCIL REGULATION (EEC) No 1059/88 of 28 March 1988 laying down the arrangements applicable to Greece's trade with Turkey THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Protocol annexed to the Agreement establishing an Association between the European Economic Community and Turkey, hereinafter referred to respectively as the Protocol and the Agreement, designed to take account of the accession of the Hellenic Republic, was signed on 20 April 1988; Whereas, pending the entry into force of the Protocol, the Community should, in the light thereof, lay down autonomously the arrangements applicable to Greece's trade with Turkey; Whereas arrangements for imports into Greece originating in Turkey as from 1 January 1981 were laid down in Regulation (EEC) No 3555/80 (1) pending the conclusion of the Protocol; whereas, in view of the signing of the Protocol and the fact that all the other countries referred to by the said Regulation are no longer concerned by the arrangements it introduced, the latter should be repealed, HAS ADOPTED THIS REGULATION: Article 1 Pending the entry, into force of the Protocol, the Hellenic Republic shall apply to trade with Turkey all the provisions resulting from the Agreement. Article 2 Regulation (EEC) No 3555/80 is hereby repealed. Article 3 This Regulation shall enter into force on 1 January 1989. It shall expire on the date of entry into force of the Protocol. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 March 1988. For the Commission The President I. KIECHLE (1) OJ No L 382, 31. 12. 1980, p. 1.